Citation Nr: 0125319	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  99-19 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991), for a kidney disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to April 
1958.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1995 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied entitlement to benefits 
under the provisions of 38 U.S.C.A. § 1151 (West 1991), for a 
kidney disorder.

In July 2001, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.


REMAND

The veteran is seeking benefits for additional disability or 
disease due to VA medical care.  Specifically, he claims that 
he has lost kidney function and kidney size due to VA's 
postponing a renal artery angioplasty from January 1992, when 
it was proposed to be done, to May 1993, when the procedure 
was actually done.

At the July 2001 hearing, the veteran testified that a VA 
physician, Dr. R. had told him that VA had waited too long to 
do the angioplasty, which caused additional disability to the 
veteran.  At the time of the hearing, the veteran had x-rays, 
which he stated were relevant to his claim.  The Board finds 
that additional development is warranted based upon this 
statement.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The veteran should submit any 
relevant x-rays or medical records he has 
to the RO for consideration in this 
matter.

2.  Once the RO receives records from the 
veteran (or he indicates that he has no 
relevant records), the RO should provide 
Dr. R. with the veteran's claims files 
and ask him to review the medical records 
and to answer the following questions:

(i)  Has the veteran lost kidney function 
and/or kidney size?  Please state yes or 
no and substantiate your answers with 
medical evidence in the claims file and 
medical principles.

(ii)  If the answer to (i) is yes as to 
either kidney function or kidney size, 
please state whether it is a result of 
VA's postponing a renal artery 
angioplasty.  

(iii)  If the answer to (ii) is yes as to 
either kidney function or kidney size, 
please state whether it caused additional 
disability to the veteran.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed, as the veteran's claim has been 
denied based upon it not being well 
grounded.

5.  Thereafter, the RO should readjudicate 
the veteran's claim for entitlement to 
benefits under the provisions of 
38 U.S.C.A. § 1151 for a kidney disorder.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
veteran's VA claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


